 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHiller Trading Corporation and International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Teamsters Steel Haulers'Local 800. Case 6-CA-9535September 26, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, AND MURPHYOn April 18, 1977, Administrative Law Judge JohnF. Corbley issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand the General Counsel subsequently filed a motionto reopen the record and to amend the recommendedOrder of the Administrative Law Judge.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.While the Administrative Law Judge properlyordered that Respondent revoke its unlawful dis-charge of employee McCully, we find that he failedto adequately define McCully's employees status andrelated rights as of the date of his Decision. Since wefind that McCully, upon application, would havebeen entitled to reinstatement as of the time of hisunlawful discharge, we shall amend the Administra-tive Law Judge's recommended Order and notice toreflect that determination. We shall also order thatMcCully be made whole for any loss of pay he maysuffer during the period commencing 5 days after hisapplication for reinstatement.3Any backpay shall becomputed in accordance with F. W. WoolworthCompany, 90 NLRB 289 (1950), with interest to becomputed in the manner set forth in Isis Plumbing &Heating Co., 138 NLRB 716 (1962), and Florida SteelCorporation.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, Hiller Trading Corporation, Dravosburg, Penn-sylvania, its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder, as so modified:232 NLRB No. 601. Substitute the following for paragraph 2(a):"(a) Immediately notify Bertram G. McCully thatit has no objection to his reinstatement and,thereafter, upon his unconditional application there-for, offer him reinstatement to his former job or, ifsuch job is not available, to a substantially equivalentjob, and make him whole for any loss of pay he mayhave suffered during the period commencing 5 daysafter the date of any such application, in the mannerset forth in paragraph 2(b) below."2. Substitute the following for paragraph 2(b):"(b) Upon his unconditional application for rein-statement, offer Bertram G. McCully immediate andfull reinstatement for his former job, if that job nolonger exists, to a substantially equivalent job,without prejudice to his seniority or other rights andprivileges, dismissing, if necessary, any replacements,and make him whole for any loss of pay he may havesuffered for the period commencing 5 days after thedate of any such application and terminating on thedate of Respondent's offer of reinstatement, such lossto be computed in the manner set forth in theBoard's Decision and Order.3. Substitute the attached notice for that of theAdministrative Law Judge.I Upon due consideration, the General Counsel's motion to reopen therecord and to amend the recommended Order of the Administrative LawJudge is hereby denied.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.3 Member Jenkins would order Respondent to reinstate McCully withbackpay from the date of discharge, subject to normal offset considerations.See his dissenting opinion in Michael Muldoon Elder, d/b/a Vorpal Galleries,227 NLRB 446 (1976).4 In accordance with our decision in Florida Steel Corporation, 231NLRB 651 (1977), we shall apply the current 7-percent rate for periods pnorto August 25, 1977, in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto give evidence, it has been decided that we haveviolated the National Labor Relations Act and wehave been ordered to post this notice.The National Labor Relations Act gives you, asemployees, these rights:To engage in self-organizationTo form, join, or help unions358 HILLER TRADING CORPORATIONTo bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all such activities.Accordingly, we give you these assurances:WE WILL'NOT discharge you or take any otherreprisal against you because you have supportedInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Teamsters Steel Haulers' Local 800, or any otherlabor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed them in theAct.WE WILL revoke our discharge of Bertram G.McCully and we will correct our employmentrecords accordingly and, upon his unconditionalapplication, we shall offer to McCully full andimmediate reinstatement to his previous position,or, if such job is not available, to a substantiallyequivalent job, and make him whole for any lossof pay he may have suffered during the periodcommencing 5 days after the date of suchapplication.WE WILL notify Bertram G. McCully, inwriting, that he has not been discharged but is stillour employee and WE WILL also notify him thatour letter to him, dated August 30. 1976, advisinghim that he has been discharged, is rescinded.HILLER TRADINGCORPORATIONDECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case on December 14, 1976, at Pittsburgh,Pennsylvania, pursuant to a charge filed by InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Teamsters Steel Haulers' Local800, hereinafter referred to as the Union, on August 30,1976, and served on Respondent by registered mail on thesame date; and amended charge filed by the Union onOctober 27, 1976, which was served on Respondent byregistered mail concurrently with the complaint, and on acomplaint and notice of hearing issued by the RegionalDirector for Region 6 of the National Labor RelationsBoard on October 29, 1976, which was also thereafter dulyserved on Respondent. The complaint alleges that Respon-dent has violated Section 8(aX3) and (1) of the NationalLabor Relations Act, as amended, by discharging BertramG. McCully and thereafter refusing to reinstate himbecause of McCully's union or other concerted activities.In its answer to the complaint, which was also duly filed,Respondent has denied the commission of any unfair laborpractices.For reasons which will appear hereinafter, I find andconclude that Respondent discharged McCully in violationof Section 8(a)( 1) and (3) of the Act.At the hearing the General Counsel and Respondentwere represented by counsel. All parties were given fullauthority to examine and cross-examine witnesses, tointroduce evidence, and to file briefs. At the conclusion ofthe hearing General Counsel and Respondent presentedoral arguments on the record. A brief has subsequentlybeen received from Respondent which has been consid-ered.Upon the entire record in this case including the briefand from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Connecticut corporation with its principaloffice located in Dravosburg, Pennsylvania, owns truckingequipment which it leases to certified interstate motorcarriers of property. During the 12-month period immedi-ately preceding the issuance of the complaint, Respondentderived gross revenues in excess of $50,000 from itsoperations and received in excess of $50,000 for servicesperformed for individuals or companies which are directlyengaged in interstate commerce.The complaint alleges, the answer admits, and I find thatRespondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's Relevant HierarchyAt all times material herein, Frederick R. Hiller,Respondent's vice president, and Robert A. Patterson, itsgeneral manager, have been, and are now, agents ofRespondent acting on its behalf and are supervisors withinthe meaning of Section 2(1 1) of the Act.B. Background and Sequence of EventsAs previously noted Respondent owns equipment whichit leases to certified interstate motor carriers of property.Among other customers, Respondent leases equipment toPittsburgh and New England Trucking Company (PNE).Frederick R. Miller, who is vice president of Respondent. isalso executive vice president of PNE. The president ofRespondent and of PNE is Frederick T. Hiller, father ofFrederick R. Hiller. Frederick T. Hiller is the solestockholder of Respondent and PNE. PNE performsbilling services for Respondent but it performs the same359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDservices for other independent owners who lease equipmentto PNE. Respondent and PNE are both located inDravosburg, Pennsylvania, but in different buildings;Respondent and PNE are separate corporations, maintainseparate books, ledgers, and records, and maintain sepa-rate business accounts. Dale Tomb, vice president forPNE, inspects Respondent's trucks periodically but heperforms the same functions in respect to trucks leased toPNE by other companies because of PNE's responsibilitiesin this regard under ICC regulations and the leases.The Union was certified as the exclusive representativefor purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and/or other termsand conditions of employment of all of Respondent'struckdrivers on April 21, 1976.The Union was also certified as the exclusive representa-tive for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and/or otherconditions of employment of all office clerical employeesemployed by PNE on May 14, 1976.McCully has been employed by Respondent on at leastthree occasions, the most recent one being from 1974 untilhis suspension on August 25, 1976. He was terminated byRespondent on August 30, 1976, at which time he was onstrike. It does not appear that he has since been reem-ployed and, as I understand the General Counsel'sconcession at the conclusion of the hearing herein,McCully has been participating in the strike since August30, 1976.McCully also has an earlier history of union activities. In1970 or 1971, during a prior period of employment withRespondent, he solicited other truckdrivers to sign unionauthorization cards.On January 13, 1976,' a charge was filed by the Unionagainst Respondent in another case (Case 6-CA-8916)alleging that Respondent had refused to pay McCully forsick leave because of his activities on behalf of the Union.This charge was subsequently withdrawn after Respondentmade a settlement with McCully. Respondent's vicepresident, Frederick R. Hiller, who ultimately made thedecision to discharge McCully, was aware of this charge.In May, McCully was handed a document by Respon-dent General Manager Patterson, in connection withMcCully's suspension on May 21.2 When Patterson gaveMcCully this document in Respondent's parts room,Patterson told McCully, "Watch it, they're out to getyou."3On August 20,4McCully was driving one of Respon-dent's tractors (a Mack), attached to an unloaded trailer,from Respondent's place of business in Dravosburg,Pennsylvania, to pick up a load at Neville Island about 36miles away. After traveling some 16 miles the truck lostpower on a parkway near Pittsburgh and McCully pulled itto the side of the road in a safety zone. McCully got out ofthe tractor, opened the hood, and noticed oil coming fromt All dates appearing hereinafter occurred in 1976 unless otherwisenoted.2 The document was withdrawn from evidence by the General Counselon the basis of the concession of Respondent's counsel that McCully'ssuspension of May 21, 1976, had nothing to do with McCully's discharge onAugust 30, 1976.:' McCully credibly so testified. Patterson did not testify.a high pressure hose on the pump on the engine. He thengot a ride to the Mack repair garage, called PNE, and left amessage for his dispatcher, Bill Hart, in which McCullyreported the incident. After this call McCully and aserviceman from Mack returned to McCully's truck on theparkway bringing with them hoses and a case (24 quarts) ofoil. The serviceman replaced the hose from which oil hadbeen leaking and gave the old hose to McCully. McCullyalso put 14 quarts of oil in the truck, leaving the remaining10 quarts in cans in the cab. After the serviceman triedunsuccessfully to start the motor of McCully's tractor,McCully and the serviceman returned to the Mack garageand again called Hart. Hart stated that Hart would sendout another tractor.McCully then returned on a Mack tow truck to where histractor and trailer were still parked on the parkway. WhenMcCully arrived, he found a second tractor waiting forhim.5After the tow truck operator unhooked McCully'stractor to tow it in, McCully hooked up the second tractorand continued on to Neville Island to pick up his load.On August 23, the tractor on which the problem haddeveloped on August 20 was brought to Respondent'splace of business in Dravosburg.On the morning of August 25, McCully was interviewedby Ginger Mroziak, Respondent's office manager, andGrant Tissue, Respondent's shop foreman, about theincident of August 20.During the late afternoon of August 25, Mroziak gaveMcCully a letter suspending him from employment for 5days "for failing to perform your job duties." The letterstated that Respondent would post a letter on August 30advising McCully of its decision whether additionaldiscipline would be imposed.On August 27, McCully attended a union meeting at theRiverside Hotel in Dravosburg, Pennsylvania. Also presentat this meeting were Robert Todd, the Union's president,and 16 office clerical employees of PNE. Although a strikevote had been taken some weeks before, it was finallydecided at this meeting that the PNE clerks and Respon-dent's truckdrivers would go on strike. No other Respon-dent truckdriver besides McCully was present, however, atthe meeting of August 27.On August 28, a Saturday, McCully telephoned severalof Respondent's drivers but was only able to contact BillBarron and Junior Conway. McCully told the latter twoindividuals that they were going to be on strike thefollowing Monday, August 30.On August 30, the strike commenced in the morning witha picket line near the premises of Respondent and PNE.The clerical employees of PNE participated in this strike asdid McCully. No other Respondent driver joined them.At 3 o'clock on the afternoon of August 30, Porterfield, alawyer of Respondent, went out to the picket line andhanded McCully a letter notifying him that he was beingdischarged effective the next day.4 McCully was unsure if this incident occurred on August 19 or 20.However, a service bill related to the incident was dated August 20, the samedate the incident was reported to Fredenck R. Hiller, hence I find itoccurred on the later date.5 The truck had been brought and left there by Douglas Frederick,another Respondent dnver.360 HILLER TRADING CORPORATIONAs previously noted, McCully apparently remained onstrike from that day until the hearing herein and has notreturned to work for Respondent.Concluding FindingsThe General Counsel's proof establishes that BertramMcCully was a union adherent, this fact was well known toRespondent, and Respondent was disposed to seek reprisalagainst McCully. Thus, a charge was filed by the Union onMcCully's behalf with Region 6 of the National LaborRelations Board. This charge was later withdrawn after asettlement was made between Respondent and McCully.Respondent's vice president, Frederick R. Hiller, whomade the decision to discharge McCully, admitted that hewas aware of this charge.6In May 1976, when McCullywas handed a letter by Robert Patterson, Respondent'sgeneral manager, which letter dealt with Respondent'sdiscipline of McCully in another matter, Patterson toldMcCully to watch it, because "they were out to get you."Inasmuch as the letter was from Respondent and dealt withthe suspension of McCully at that time, the "they"obviously referred to Respondent. Were there any otherexplanation, Patterson could have supplied it at thehearing. However, he did not testify.7The question for me to decide is whether Respondentdischarged McCully because of his adherence to the Unionor whether -since Respondent has elected to advance thissole affirmative defense -McCully was dischargedbecause of the incident on the parkway involving his truck,heretofore described, which occurred on August 20.In this incident, it may be recalled, the motor ofMcCully's tractor ceased operating. More precisely, the#6 main bearing "galded" (apparently welded itself) to theshaft, causing the motor to lock up. The reason for thegalding was lack of oil. And the cause of the bearing notreceiving enough oil to lubricate it was that oil escapedfrom the oil line through a hole in a high pressure hose.None of the foregoing is disputed, nor is it disputed thatdischarge would be the normal discipline in this industryfor a truckdriver who was responsible for a truck motorfreezing up due to lack of oil.What is disputed is whether or not McCully is responsi-ble for what occurred. I conclude that he was not.To begin with there is no showing that McCully wasaccountable for the maintenance of the hose. This is6 McCully also attended a representation case hearing in December1975, a fact of which Frederick R. Hiller was also aware.I His failure to testify gives rise to an inference against Respondent,which I draw, that his testimony would have been unfavorable toRespondent. Avon Convalescent Center. Inc.. 219 NLRB 1210, 1213 (1975).The General Counsel also presented evidence that an admitted supervisor ofPNE, Ronald T. Beckman, told PNE employee Mary Geer, on August 27,1976, that some unidentified person had told Beckman that McCully hadbeen suspended because he had been passing out cards to the other drivers.The General Counsel also presented some evidence to show that Respon-dent and PNE are a single employer within the meaning of the Act,obviously with the purpose of making Beckman's foregoing statementbinding upon Respondent. I find no relevance in Beckman's statementbecause its source, for all this record shows, may well have been a rank-and-file employee whose utterances -absent a special showing of agency notpresent here -would be binding on neither PNE nor Respondent. Havingso concluded, it becomes unnecessary for me to determine whetherRespondent and PNE are a single employer within the meaning of the Act.apparently a function of Respondent's mechanic person-nel.Respondent's defense thus narrows to the contentionthat, after the hole in the hose occurred and after oil startedto escape through the hose, McCully should have knownoil was escaping and had time enough to stop the truckbefore the aforementioned damage occurred to the motor.In urging this defense, Respondent contends that McCullymight have known oil was escaping if the indicator on theoil gauge dropped, if a red light on the dashboard showinglack of oil had gone on, or from a rough engine noise orfrom the smoke or fumes of oil.As the General Counsel pointed out, there was, ofcourse, only one witness to what happened immediatelypreceding the freezeup of the motor on McCully's truck.And that witness was, of course, McCully himself.McCully presented a somewhat uncooperative demeanoron the stand and there were a number of inconsistencies inhis testimony.8I have therefore examined his testimony asto what occurred with considerable care. His testimony wasconsistent that his first knowledge of any problem waswhen he started losing power. At that time he noticed thatthe pressure showing on the oil gauge dropped a little andthen "went like that on me." He then looked out thewindow and saw oil escaping from under the hood on tosaddle tanks on the outside of the tractor. He turned hisflashers on, coasted about 300 yards to a safety zone on theside of the road (from the middle lane where he had beendriving) when he came to a stop. He did not notice the redlight (showing an oil problem) go on until he got to the sideof the road. At no time did he notice any smoke or fumes.Respondent seeks to make much of McCully's repeatedtestimony that, from the time he first noticed the oil gaugedropping until he finally stopped, 10 minutes had expired(he eventually testified it might not have been that long andthat the 10 minutes was only an approximation). He alsotestified consistently and crucially that he did not noticeany loss of oil pressure until he noticed the loss of enginepower.9It was after he became aware of the loss of enginepower that he looked out the window, saw oil escaping,then began coasting to the safety area at the side of theroad.An effort was made by Respondent to counter the effectof McCully's testimony by presenting an expert-typewitness, David Schlessinger. Schlessinger had some 3 years'experience in the repair of Mack trucks such as thatMcCully was driving, attended a Mack truck repair school8 E.g., at one point he testified no one talked to him about the truckbreakdown, whereas later, on cross, he admitted he was interviewed aboutthis subject by Mroziak and Tissue on August 25. He stated he consideredthis a casual conversation. At another point in his testimony he said he putfour quarts of oil in the truck the night before the accident, elsewhere ire saidhe put seven quarts in at that time. On direct he testified he never saw thered light go on, on cross he said he noticed it lit for the first time after hepulled over to the side. Also, he was uncertain as to the precise spot wherehe first became aware that he was having trouble with his truck.9 The matter of the oil pressure showing on the oil gauge was initiallyraised by Respondent on its cross-examination of McCully. The first timethe question was presented to him McCully stated that he noticed a drop inoil pressure when the truck first began losing momentum. After the matterhad been gone over a number of times he continued to tell the same story atthe conclusion of his examination.361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor some 3 weeks, and had also driver trucks for a year anda half. Schlessinger testified that as soon as oil would beginto escape through a hole such as that in the high pressurehose in McCully's truck, the truck would start losing oilpressure within seconds to a minute and that the oil gaugewould reflect this. Schlessinger further testified that itwould then take 12 to 15 minutes to pump out all of the oil.He further testified that this loss of oil would cause changesin the engine sound.Another witness for Respondent, Dale Tomb, PNE's vicepresident for operations, testified that he has been in thisindustry for 28 years and has repaired trucks. He testifiedthat he inspected McCully's truck when it was returned toRespondent on August 23 and noticed oil still adhering tothe left side of the engine. He stated that this escaping oilshould have caused smoke and fumes when it hit the enginewhich would have been warm by the time the incidentoccurred (McCully testified he had been driving about ahalf hour). Tomb also testified that it would have taken 10to 20 minutes to pump out all of the oil once it started toescape. He also stated that there should have been animmediate indication on the oil pressure gauge that the oilpressure was dropping; he testified that after the red lightwent on there should still have been time to stop the enginebefore any damage had been done.The General Counsel met the testimony of these twowitnesses with an expert of his own, George Jordan. Jordantestified that he has operated a truck repair facility for 25years and has driven trucks for 15 years. He has repairedall kinds of Mack trucks. He testified that the left side ofthe Mack engine like that on McCully's truck is called the"cold side" of the engine, that there is only about 5-10degree difference between the oil temperature and thetemperature of the water and the engine block andconsequently there would be no smoke or fumes. Hefurther testified that the oil circulation system could pumpdry before there would be any drop in oil pressure andbefore the red light would go on -- that is, not until airbegan to come through. He said, insofar as any change inthe noise of the engine is concerned, the engine could lockup before any change could be heard. He disagreed thatthe oil pressure would drop as soon as oil began escapingfrom the hose and he further opined that the oil pressuremight not drop for 10 minutes thereafter.As can be seen from the foregoing there is a considerableclash in the testimony of these experts. I am morepersuaded by the testimony of Jordan than that of Tomband Schlessinger because Jordan's testimony seems tomake more sense in the light of certain undisputed facts onwhich much of it was based. Thus, Jordan made the pointthat the left side is the cold side of the Mack engine andthat the heat of that side would not be so high that it would"' Tomb testified that along the oil lines there are high pressure areas andlow pressure areas, hence, it is apparent that the pressure cannot beconsistent along the whole line even while the line is functioning perfectly.Hc further testified that the hose which developed the hole in this case is ahigh pressure hose coming after the oil pump. This obviously leads to thequestion as to the location of the point along the oil line where the oilpressure is measured (and fiom which a wire leads to the oil pressure gaugeon the instrument panel to record that pressure). If the pressure measure-ment was made at a point along the oil line right after the high pressure hosewhich sprung the leak herein, the possibility that pressure loss would quicklyshow up on the indicator would be apparent. If, however, the pressurecause oil spurting on it to fume or smoke. While the variouswitnesses pointed out that the Mack truck does notcontinually utilize all of the 38 quarts of oil needed to fillthe system, Jordan mentioned that as many as 18 quartswill be in the pan (sump) while the truck is in operation.This means that there is much reserve oil to draw on tooperate the system. It would also follow that as long as thesystem is capable of drawing oil through the lines therewould be enough reserve oil available to maintain oilpressure for a period of time, despite a substantial leakalong the line. It further follows that said pressure wouldnot necessarily diminish 10 until air (instead of oil) began tobe drawn through the line. The fact that no oil was beingpumped through the line just before McCully actuallystopped in the safety zone is verified by McCully'stestimony that he saw no oil under the truck when it firststopped and the testimony of Respondent's witness,Frederick (who brought the replacement tractor to thescene that morning), that no oil appeared on the road for atleast 50 yards behind the point where McCully's truckstopped.In brief, I conclude from this state of the evidence that ithas not been established that the oil gauge would indicateany loss of pressure until air came into the system and themotor had already had cause (from oil starvation) to cease.I further conclude that McCully -as soon as he noticedany problem on the gauge in the operation of the truck -got to the side of the road as quickly as he could -bearingin mind that he was coasting, as he testified. In reachingthe latter conclusion, I rely not only on the testimony ofMcCully as to what happened and the supportive testimo-ny of Jordan, but also upon the fact that McCully'stestimony as to what he did is consistent with the conductof an individual desiring to react promptly to preserve hisown safety after discovering a mechanical problem in atruck he was driving on an expressway.By the same token, I reject the suggestion in testimonyadduced at the hearing by Respondent that McCully couldbe faulted for not stopping his truck on the expresswayitself. I do not believe it would make sense to criticizeMcCully for pulling the truck over to a safety zone, for theincident occurred at 6:30 on a weekday morning on anexpressway near one of the nation's largest cities and, whilethe road was approximately level without turns for somedistance behind where the incident occurred, the danger ofaccident to property and life in incipient rush hour trafficwas more to be avoided than possible damage to Respon-dent's truck. Had there been any such accident (becauseMcCully had stopped in the middle of the highway)Respondent's liability might have been considerablygreater.measurement was made at a point prior to the hose -for example, at thepump itself which seems more likely -the loss of pressure would not showup until air started coming through the pump. But since the location of thepoint of pressure measurement along the oil line is vitally related toRespondent's affirmative defense and Respondent presented no evidence onthe matter, I will not draw any conclusion in this regard which is favorableto that defense. Indeed, if Jordan's testimony in respect to the "oil pressureline" refers to the wire going to the oil pressure gauge, it would rather beapparent that the pressure is, in fact, measured at a valve located just afterthe oil pump.362 HILLER TRADING CORPORATIONI, accordingly, conclude that, insofar as the recordshows, McCully was not responsible for the injury to themotor of Respondent's truck which McCully was drivingon the morning of August 20, when the incident occurred.But the failure to establish his responsibility is not theonly problem with Respondent's defense. The sequence ofevents after the incident further suggest that the damage tothe truck does not supply Respondent's real motivation fordischarging McCully.Thus, Frederick R. Hiller first learned of the incident onAugust 20 but, it may be recalled, the truck was notreturned to Respondent's shop until August 23. On thelatter date, Hiller admitted, Tomb and Grant Tissue,Respondent's shop foreman, determined that the red lighton the oil indicator of the truck was operating. Since Hilleralso testified that it had been determined that the oil gaugeitself was also operating (but did not say when this latterdetermination was made) I conclude that this check wasperformed on the same date because it seems logical thatthe proper performance of both these items would be thefirst thing investigated. On the afternoon of August 23,Tomb gave his opinion as to whether or not the engine hadto be replaced. As of August 25, Hiller admitted, hesuspected that the engine would have to be replaced, henceinstructed Tissue and Mroziak to talk to McCully and gethis version of what happened. On the afternoon of August25, McCully was given his suspension letter.Hiller explained that McCully was suspended for 5 days,after consultation with Hiller's counsel, Porterfield, todetermine to what extent the engine was damaged (it hadnot yet been torn down). Hiller said he allowed 5 daysbecause it would take at least 2 days to investigate themotor and the following 2 days were on the weekend.During the balance of the week Respondent's machineshop foreman, Bill Brimacombe, did in fact check theengine and told Hiller that the engine was so scored that itwould probably have to be replaced but that he wouldattempt to grind it down and repair it. (As it turned outthere was enough leeway for the engine to be ground downand it did not need to be replaced.)Hiller then testified that on August 29, he called hislawyer, Porterfield, discussed the damages and the causesof the damages, and determined that discharge would be inorder. He testified that, at that time, he had not beenadvised there would be a strike nor that pickets would be"out in view" the following morning.Hiller's account of the suspension and discharge ofMcCully raises any number of questions. To begin with, asof August 25, Hiller already knew that McCully was thedriver of the truck, that the engine was frozen and (thethinking at that time) it would probably have to bereplaced, and that the red light and oil pressure gauge wereworking. There remained only -according to him -thequestion as to the actual damage to the motor, whichwould be investigated during the 5-day suspension." Hiller also testified that Respondent had rehired McCully in 1974after McCully in 1970 or 1971 had attempted to organize Respondent'sdrivers into a union. However. McCully's efforts in 1970 or 1971 wereunsuccessful. The Union herein, on the other hand, was certified toBut the news he got during that 5-day suspension fromBrimacombe was better than Hiller's previous information-to wit, that the engine might be able to be repaired.Consequently, from August 25 to 29, when Hiller claimshe called Porterfield and decided to discharge McCully, thepicture had improved rather than worsened.The only other relevant events that had occurred duringthat period was that, on August 27, the employees finallydecided to go on strike and McCully, on August 28, hadtried to get other drivers of Respondent to join that strike.While Hiller claimed that he was not apprised as of August29 that there was going to be a strike on August 30, he didnot say he was not apprised that McCully was attemptingto get the other drivers to go on strike nor did he explainwhy he found it necessary to talk to Porterfield on Sundaynight when his original plan for the suspension of 5 dayswas to make allowance for the intervening weekend. Hismaking of this allowance clearly suggests that he expectednothing would develop in respect to McCully during thatweekend.He testified that his decision to discharge McCully wasbased upon "the facts that if McCully would have beenobserving the oil pressure gauge, the red warning light, thathe would have had adequate time to stop to pull over to theside or even stop on the highway and not have damagedthe engine." There is no indication that Hiller consultedany expert (during that period August 23 to 30) on thequestion of the time McCully had to stop except Tomb orTissue who, as I found, had checked out the red light andthe oil pressure gauge. But this was accomplished onAugust 23. Further, there is no showing that Hiller learnedanything new about the damage to the truck after August25 and before August 30 except that the damage might beless than originally expected -a factor favorable toretaining McCully.Hence, it is clear and I find that Respondent learnednothing new about the truck damage during the period ofMcCully's suspension from August 25 through 30, exceptfactors which, if anything, were helpful to McCully. It isalso clear that, during this same period, the Union decidedto go on strike, McCully participated in that decision andtried to get other drivers to join, and, on August 30,McCully actually went on strike -the only Respondentdriver to take such action.I have already concluded that McCully was not responsi-ble for the damage to Respondent's truck motor whichoccurred in the incident of August 20.In the light of this conclusion, all of the facts previouslyrecited and the logic of events including the timing ofMcCully's discharge, I attach no weight to the conclusion-ary and self-serving testimony of Hiller that Hiller'sdecision to discharge McCully had nothing to do with thelatter's union activities."I rather conclude that,t2asPatterson had warned McCully in May, Respondent fromthat time on was out to get McCully and, when McCullywent on strike, Respondent used the truck incident as apretext to rid itself of him. I therefore conclude thatrepresent Respondent's truckdnvers in April 1976, about a month beforePatterson told McCully that Respondent was out to get McCully.12 I found Hiller, in any event, to have presented a smug and somewhatargumentative appearance on the stand.363 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent discharged McCully on August 30, 1976,because of McCully's union activities and that Respondentthereby violated Section 8(aX I) and (3) of the Act.13IV. THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent set forth above, occurringin connection with the operations of Respondent describedin section 1, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYThe recommended Order will contain certain of theconventional provisions for cases involving unlawfuldischarge in violation of Section 8(a)(l) and (3) of the Act.This will require Respondent to cease and desist from theunfair labor practice found and to post a notice to thateffect which will also state the affirmative action Respon-dent will be required to take to remedy its discharge ofBertram McCully. The affirmative aspect of the remedywill not contain the conventional provisions for reinstate-ment of McCully with backpay because he was on strike atthe time he was discharged and, as I understand theGeneral Counsel's closing statement, McCully was still onstrike at the time of the hearing.t4There is no indicationthat he has ever made an unconditional offer to return towork. On the other hand, since Respondent has dischargedMcCully, I shall require it to revoke that action. I shallfurther require Respondent to notify McCully that he hasnot been discharged; that he remains Respondent'semployee and that Respondent's letter dated, August 30,1976, informing McCully that he has been discharged, hasbeen rescinded.Finally, it will be recommended, in view of the nature ofthe unfair labor practice in which Respondent has engaged(see N.L.R.B. v. Entwistle Manufacturing Company, 120F.2d 532, 536 (C.A. 4, 1941), that Respondent be orderedto cease and desist from infringing in any other mannerupon the rights guaranteed employees by Section 7 of theAct.1' The Laidlaw Corporation, 171 NLRB 1366 (1968), enfd. 414 F.2d 99(C.A. 7, 1969); Cornelius American, Inc., 194 NLRB 909, 915 (1972); TheMa! Department Stores Company, 184 NLRB 878, 881-885 (1970); seeShattuck Denn Mining Corporation (Iron King Branch) v. N.L. R. B., 362 F.2d466. 470 (C.A. 9, 1966), where the court, in speaking of the evaluation of anemployer's motive for discharge, held:Actual motive, a state of mind, being the question, it is seldom thatdirect evidence will be available that is not also self-serving. In suchcases. the self-serving declaration is not conclusive; the trier of fact mayinfer motive from the total circumstances proved. Otherwise no personaccused of unlawful motive who took the stand and testified to a lawfulmotive would be brought to book. Nor is the trier of fact -here theTrial Examiner -required to be any more naif than is a judge. If hefinds that the stated motive for discharge is false, he certainly can inferthat there is another motive. More than that, he can infer that themotive is one that the employer desires to conceal -an unlawfulCONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of the Act.2. The Union is a labor organization within themeaning of the Act.3. By discharging Bertram McCully because of McCul-ly's union activities, Respondent has violated Section8(aX)(1) and (3) of the Act.4. The aforementioned unfair labor practice is anunfair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 15The Respondent, Hiller Trading Corporation, Dravos-burg, Pennsylvania, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discouraging membership in, activities in behalf of,or sympathies toward International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,Steel Haulers' Local 800, or any other labor organization,by discriminating in regard to hire or tenure of employ-ment or in any other manner in regard to any term orcondition of employment of any of Respondent's employ-ees in order to discourage union membership, activities, orsympathies.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Revoke its discharge of Bertram G. McCully andcorrect its employment records to reflect that McCullyremains its employee.(b) Notify McCully, in writing, that McCully has notbeen discharged but is still Respondent's employee andthat Respondent's letter to him dated August 30, 1976,advising him that he was discharged, is rescinded.(c) Post at its place of business in Dravosburg, Pennsyl-vania, copies of the attached notice marked "Appendix." 16Copies of said notice, on forms provided by the RegionalDirector for Region 6, after being duly signed bymotive -at least where, as in this case, the surrounding facts tend toreinforce that inference.i4 In the absence of any claim and showing to the contrary I concludethat, as of August 30, 1976, the strike was an economic strike.i' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.16 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."364 HILLER TRADING CORPORATIONRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.365